uniform issue list department of the treasury internal_revenue_service l washington d c tax_exempt_and_government_entities_division nov a - ep le my - gok hr hr ak fe af af fe ae fe af hch oe ee he fe a ofc i 2k eo ak ee fe a a ee fe fe hf age a c2 fe oe ae fe ae 2h he ee ae oe fe fe ba df a ae a hehe eo ee a a oe ae 2s ae ae oa oe ot he oe fe ae fe oi oe ag fe ae he sf eae af of fea ae ff oe ea ok ae shee fe fe ae ae ae ake he ie ee ee ke fe fe 24s fe a of of ofc fe oie ik sec_2s legend amount b bank n tra x credit_union o dear a a a a this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury to support the ruling requested you maintained a self-directed individual_retirement_account ira x with bank n that you invested in a certificate of deposit cd you underwent surgery followed by radiation and chemotherapy you were recovering from the mentally debilitating effects of this treatment when you received a notice from bank n that ira x’s cd had matured in a state of confusion you directed bank n to pay you the proceeds of the cd bank n mailed you a check for amount b on date that you page deposited in a savings account in credit_union o on date bank n did not tell you that this distribution from ira x was taxable nor did it provide you with information about the option to make a tax-free_rollover to another ira when you prepared your tax returns your accountant informed you that since you failed to rollover the distribution from bank n into another ira you are subject_to tax on amount b based on the above facts you request that the service waive the 60-day rollover requirement with respect to the distribution of ira x of the amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the 1-year rollover limitation under sec_408 of the code does not apply to a situation where the trustee or custodian of an ira makes a direct transfer of the amount in the ira to the trustee or custodian of another ira information you presented shows that you were confused by the trauma of hospitalization surgery and chemotherapy when you directed bank n to pay you the proceeds of ira x’s cd and deposited them in a taxable savings account under these unusual circumstances you could not reasonably satisfy the requirement that amount b be deposited in an ira within days of the distribution from ira x the failure to deposit amount b into another ira within the 60-day period was beyond your reasonable control and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to that part of the distribution of ira x of the amount b you are granted a period of days from the issuance of this ruling letter to contribute amount b in cash into another ira provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution then this amount will be considered a rollover_contribution with the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page if you have any questions please contact sn sincerely yours oo fee alan c pipkin jr employee_plans technical group manager enclosures deleted copy of this letter notice of intention to disclose notice
